Citation Nr: 1530075	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for thyroid disability from Graves' disease.

2. Entitlement to a compensable rating for bilateral exophthalmos, associated with Graves' disease.

3. Entitlement to a compensable rating for bilateral hearing loss prior to January 2, 2015.

4. Entitlement to a compensable rating for bilateral hearing loss from January 2, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to July 1975 and November 1977 to January 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of a compensable rating for hearing loss from January 2, 2015 forward is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for an eye disability, to include postoperative cataracts and ear infections with subsequent surgery have been raised by the record in the October 2013 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The evidence shows that the Veteran's Graves' disease resulted in hypothyroidism requiring continuous medication but no other symptoms.

2. The evidence shows that the Veteran's Graves' disease caused bilateral exophthalmos (disfiguring eye bulge), but with no defects in visual field, diplopia, compensable impairment of visual acuity, or tissue loss.

3. The evidence does not show the Veteran has a compensable level of hearing loss prior to January 2, 2015.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for thyroid disability as a residual of Graves' disease have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Codes 7900, 7903 (2014).

2. The criteria for a 10 percent rating, but not higher, for exophthalmos of the eyes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, 4.118, 4.119 Diagnostic Codes 6061-6079, 6080, 6090, 7800, 7900 (2014).

3. The criteria for a compensable rating for bilateral hearing loss have not been met for the period prior to January 2, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2013, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered.  In a November 2012 release, the Veteran identified treatment with Dr. J in 2008 and 2009 and with Dr. W from 1978 to present.  In June and July 2013, VA sent two requests to those providers asking for records.  The providers did not respond.  In July 2013, VA also sent a letter to the Veteran informing him that the private providers had not supplied records and allowing him an opportunity to submit those records.  VA satisfied its duty to assist the Veteran by making multiple requests for private records and informing the Veteran that the records had not been obtained.  See 38 C.F.R. § 3.159(c).  VA provided examinations for Graves' disease and hearing loss in September 2013 and May 2014.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough rationale for conclusions, detail on diagnoses and symptoms, and addressed the appropriate rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Graves' disease

The Veteran's Graves' disease initially manifested as hyperthyroidism.  He had treatment, and then progressed to hypothyroidism.  See July 2013 VA examination.  The VA examiner also diagnosed bilateral exophthalmos in the Veteran's eyes as an associated symptom of the initial hyperthyroidism.  See id.  The Veteran's Graves' disease has been rated under Diagnostic Code 7900.  See 38 C.F.R. § 4.119.

Under Diagnostic Code 7900, hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  Hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure is rated 60 percent disabling.  Hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, is rated 100 percent disabling.  38 C.F.R. § 4.119.

Note (2) to Diagnostic Code 7900 provides that, if ophthalmopathy is the sole finding, rate as impairment of field vision (Diagnostic Code 6080); diplopia (Diagnostic Code 6090); or impairment of central visual acuity (Diagnostic Codes 6061-6079).  38 C.F.R. § 4.119.  Diagnostic Code 6080 provides disability ratings based on defects in the visual field of one or both eyes.  See 38 C.F.R. § 4.79.  Diagnostic Code 6090 provides for disability ratings for double vision.  See id.  Finally, Diagnostic Codes 6061 to 6079 rate disabilities in impairment of visual acuity with correction.  See 38 C.F.R. §§ 4.75, 4.76, 6.79.  

Additionally, disfigurement of the head, face, or neck is rated under Diagnostic Code 7800, which provides for a 10 percent rating when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or, with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

The symptoms of hypothyroidism that remain from the hyperthyroid treatment are best rated under Diagnostic Code 7903 for hypothyroid disabilities.  Diagnostic Code 7903 provides a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism and a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  That code provides for a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain, and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 7903.

Based on the evidence, the Board find's that the Veteran's Graves' disease warrants a 10 percent rating for hypothyroid symptoms and a separate 10 percent rating for exophthalmos of the eyes.  See 38 C.F.R. §§ 4.118, 4.119, DCs 7800, 7900, 7903. 

First, the evidence does not show symptoms of hyperthyroid, which could warrant a compensable rating.  Eye involvement was the only symptom of hyperthyroid observed by the July 2013 VA examiner.  The examiner recorded no tachycardia.  The examiner indicated that the Veteran took medication for hypothyroidism, not hyperthyroidism.  Nevertheless, the 10 percent rating awarded covers required medication; assigning multiple 10 percent ratings for medication would be impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  Tachycardia is a symptom required for ratings above 10 percent, and the Veteran had no tachycardia or other symptoms.  Thus, hyperthyroidism does not meet the criteria for a separate, compensable rating.  See 38 C.F.R. § 4.118, DC 7900.  

As discussed above, Note (2) to Diagnostic Code 7900 directs the rater to evaluate associated eye disability under an appropriate diagnostic code if that is the only symptom of hyperthyroid present.  See 38 C.F.R. § 4.119, 7900 Note (2).  The July 2013 VA examiner diagnosed bilateral exophthalmos associated with hyperthyroidism, or bulging of the eyes.  The Veteran reported no complaints and no current eye treatment.  The examiner observed normal visual acuity, no diplopia, and no visual field defect.  The Veteran's sight was measured as 20/40 or better with correction, although he had some nearsightedness without correction.  Compensation for defects in visual acuity is warranted only if there is impairment after correction.  See 38 C.F.R. §§ 4.75, 4.76, 6.79.  Based on the evidence, the Veteran could not receive a compensable rating for bilateral exophthalmos under Diagnostic Codes 6080, 6090, or 6061-6079 for defects in visual field, visual acuity, or diplopia.  See 38 C.F.R. § 4.119.    

However, the Veteran can receive compensation under Diagnostic Code 7800 for disfigurement of the face.  See 38 C.F.R. § 4.118.  The July 2013 eye examiner recorded disfigurement as gross distortion or asymmetry of one feature or paired set of features: the eyes.  Diagnostic Code 7800 allows for a 10 percent rating for one characteristic of disfigurement on the head, face, or neck.  38 C.F.R. § 4.118.  Here, the characteristic of disfigurement is bulging in the eyes, and a 10 percent rating is warranted.  See 38 C.F.R. § 4.118, DC 7800.  Gross distortion of one paired set of features is found in the criteria for a higher rating.  Id.  Nevertheless, there is no evidence of visible or palpable tissue loss required for a 30, 50, or 80 percent rating.  See id.  Bilateral exophthalmos, bulging eyes, is the only symptom observed or reported with the eyes.  Neither the examiner nor the Veteran noted any loss of tissue.  The examiner specifically recorded no anatomical loss of the eyes and did not record any loss of eyelids, eyebrows, or eyelashes when prompted.  The Veteran had no complaints from his eyes.  See July 2013 VA examination.  As such, a 10 percent rating, but not higher, is appropriate for only one characteristic of disfigurement with no tissue loss.  See 38 C.F.R. § 4.118, DC 7800.        

Instead of hyperthyroid, the evidence shows that the Veteran has hypothyroidism as a result of radioactive iodine therapy for his original hyperthyroid condition.  See July 2013 VA examination.  The July 2013 VA examiner noted that the Veteran had continuous medication required to control his hypothyroidism.  The 10 percent rating awarded by the RO considers the requirement of continuous medication.  See 38 C.F.R. § 4.119, DC 7903.  However, a rating in excess of 10 percent is not warranted, because the evidence does not show any other symptoms.  See id.  The examiner found no active symptoms of hypothyroid: no fatigue, constipation, mental problems, muscular weakness, weight gain, sleepiness, cold intolerance, bradycardia, or other symptoms.  The Veteran did not report any of these symptoms during the examination or VA treatment.  Based on the evidence, a 10 percent rating is warranted for hypothyroidism with continuous medication, but an increased rating is not warranted because there are no other active symptoms.  See 38 C.F.R. § 4.119, DC 7903.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the above referenced diagnostic codes address the symptoms of hypothyroidism with medication and disfigurement of the eyes, and the evidence does not show symptoms of Graves' disease that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.79.  The Board notes that the July 2013 examiner diagnosed pinguecula, pterygium, and postoperative cataract conditions in the eyes.  Nevertheless, there is no evidence to suggest that those disabilities are part of the Graves' disease disability on appeal.  Instead, the examiner only identified bilateral exophthalmos as a condition related to service-connected Graves' disease.

Hearing loss

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

An audiometric chart dated January 2015 shows hearing frequencies that appear worse than those taken during the last examination.  Therefore, the Board finds that staged ratings may be appropriate, and this decision only analyzes the level of disability prior to January 2, 2015.  See Hart, 21 Vet. App. at 509-10.  The Board reviewed the evidence and finds that the Veteran's hearing loss does not meet the criteria for a compensable rating prior to January 2, 2015.  See 38 C.F.R. § 4.85.  

The evidence does not show the Veteran has a compensable level of hearing loss.  The July 2013 examination shows right ear puretone threshold average as 35 decibels with 96 percent speech recognition and left ear puretone threshold average as 64 decibels with 92 percent speech recognition.  The May 2014 examination recorded puretone threshold averages of 46.25 decibels in the right ear and 77.5 decibels in the left ear, 92 percent speech recognition in the right ear, and 80 percent speech recognition in the left ear.  VA treatment dated in March 2014 notes mild to moderate hearing loss in the right ear with 92 percent speech recognition and moderate to moderately-severe hearing loss in the left ear with 84 percent speech recognition.  

The March 2014 treatment cannot be used for rating purposes because it does not include both puretone threshold average and Maryland CNC test results.  See 38 C.F.R. § 4.85(a).  The May 2014 VA examination shows the most severe hearing loss and is appropriate for this analysis.  The left ear 77.5 decibel average and 80 percent speech recognition combine for a Roman numeral V in Table VI.  See 38 C.F.R. § 4.85.  The right ear 46.25 decibel average and 92 percent speech recognition combine for a Roman numeral I in Table VI.  See id.  Roman numerals V and I combine for a zero, or non-compensable, rating in Table VII.  See id.  As such, the Veteran's hearing loss does not meet the requirements for a compensable rating for the period prior to January 2, 2015.  See id.

The Board has considered the Veteran's statements that it is difficult for him to watch TV with others, he needs people to repeat themselves, he has to use his right ear on the phone, and he mixes up words in conversations.  See May 2014 VA examination.  He is competent to report these symptoms, and the Board also finds him credible as the statements on this point are detailed and consistent.  See Jandreau, 492 F.3d at 1377.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for the Veteran's hearing loss.

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's Graves' disease and hearing loss are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address hypothyroidism with required medication, disfigurement, speech discrimination, and hearing threshold averages.  The Veteran did not report any other symptoms of these disabilities.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected disability or a non-service connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

A separate, 10 percent rating, but no higher, for bilateral exophthalmos from Graves' disease is granted.

A rating in excess of 10 percent for thyroid disability is denied.

A compensable rating for hearing loss prior to January 2, 2015 is denied.


REMAND

The January 2, 2015 audiometric chart shows hearing frequencies that appear worse than those taken during the last examination.  As such, an additional examination is necessary to measure the current level of hearing loss disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA hearing loss examination.  The examiner should measure and record the Veteran's current level of hearing impairment and employ all appropriate tests.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


